BOREMAN, Senior Circuit Judge,
concurring specially in the result:
As a Senior Circuit Judge I was a member of the panel of three which considered and decided the appeal. Having served on that panel I was qualified to participate in the rehearing in banc which was ordered by the court.
Upon the rehearing in banc I have been persuaded that the jurisdictional question raised was not accorded the serious consideration by the panel to which it was entitled. From the arguments presented, in briefs and orally, and upon careful review of the opinions of other highly respected circuit courts of appeals I am convinced that the federal district court should have dismissed this action for lack of subject matter jurisdiction.
Therefore, I join HALL, J., in his opinion in which he concurs in the result and for the reasons as set forth by him therein.